Citation Nr: 0934823	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-41 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus. 

2. Entitlement to service connection for a sinus condition. 

3. Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B.W.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and February 2005 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a sinus condition, hypertension, and PTSD. 

In September 2007, the Veteran and his witness testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ). A transcript of that hearing is of record and 
associated with the claims folder. 

The Board remanded the instant claims in November 2007 for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has determined that further development of the 
claim is required, as below.  

PTSD

The Veteran reports that during his first two months of duty 
in Vietnam, (November to December 1969), his installation was 
subject to rocket or mortar attacks.  After the RO/AMC 
advised the Veteran to provide more specific information as 
to the dates and locations of such attacks, the Veteran 
reported that he was stationed at Phouc Vinh, with 
Headquarters and Headquarters Company, 227th Aviation 
Battalion.  He reported during a Travel Board hearing that 
while he was a cook, he did not travel to any field locations 
during his tenure in Vietnam, but stayed in Phouc Vinh.

In sum, the Veteran has responded to the RO/AMC's advisement 
that he should provide more detailed information as to his 
specific location (Phouc Vinh) at the specific times he 
previously reported that his specific installation and 
specific unit came under attack (November to December 1969).  
The RO/AMC has not researched the specific-location stressor 
with the U.S. Army and Joint Services, Records Research 
Center (JSRRC), 7701 Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA  22315-3802.  The RO/AMC will be so 
directed upon this remand.

Hypertension

This matter was previously remanded to enable the RO/AMC to 
obtain all VA medical records.  In particular, the Veteran 
alleged that shortly after his discharge from active service 
in June 1971, he was treated by both a private physician and 
by the VA medical center in Dallas, Texas.  

No medical records from either source were located upon 
remand.  However, in a September 2007 statement, the 
Veteran's friend J.D. reported that he and the Veteran's 
father transported the Veteran to a VA hospital in 1971 where 
the Veteran was treated for "nervousness" and "high blood 
pressure."  

The Veteran's service department separation examination is 
not of record.  However, within one year of his discharge 
from active duty, the Veteran was diagnosed as "borderline 
hypertensive" (135/90) during a May 1972 VA examination.  In 
July 1976, his blood pressure reading was 134/82, and he was 
also diagnosed as hypertensive in July 1976 with a blood 
pressure reading of 155/100.

In such circumstances as where service treatment records may 
be missing or unavailable, VA's duty to explain its findings 
and conclusion is heightened. O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  In this regard, the Board notes that the 
law provides that a veteran who has 90 days or more of 
service may be entitled to presumptive service connection of 
a chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service.  38 U.S.C.A. §§ 
1112, 1137 (West 2002); 38 C.F.R. § 3.307 (2003).  
Hypertension is one of the chronic diseases for which such 
presumptive service connection may be granted.  38 C.F.R. § 
3.309(a).

Although hypertension not diagnosed within the one-year 
presumptive period, the law further provides that no 
presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period.  This will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Symptomatology shown in the prescribed 
period may have no particular significance when first 
observed, but in the light of subsequent developments it may 
gain considerable significance.  Cases in which a chronic 
condition is shown to exist within a short time following the 
applicable presumptive period, but without evidence of 
manifestations within the period, should be developed to 
determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestation 
of the chronic disease to the required 10-percent degree.  38 
C.F.R. § 3.307(c). (Italics added)

Thus, because it appears no further evidence is available, 
the Board will direct that the Veteran receive a qualifying 
VA medical examination to ascertain whether diagnosed 
hypertension may be granted service connection within the 
parameters of 38 C.F.R. §§ 3.307(c) and 3.309(a).




Sinus Condition

As noted above, the Veteran's separation examination is not 
of record.  However, he has submitted a September 2004 
statement authored by Z.F..  She reported that she recalled 
while employed as a nurse in 1971, the Veteran was treated 
"for sinus" by S.J.J., M.D.   Z.F., however, did not 
specify the nature of any sinus symptoms.

Reiterating, because the Veteran's separation examination is 
not of record, VA has a heightened duty to consider the 
benefit of the doubt doctrine.  38 U.S.C.A 
§ 5107(b) (West 2002).  In this regard, there is presently 
insufficient evidence to determine whether any present sinus 
disorder is related or could have had onset within a short 
period of time subsequent to the Veteran's military service, 
as reported by both the Veteran and Z.F.

Based on the foregoing, this case is REMANDED for the 
following action: 

1. Request that the JSSRC, NPRC or any 
other appropriate agency, conduct another 
search to ascertain whether the Veteran's 
military unit (227th Aviation Battalion, 
1st Cavalry), stationed at Phouc Vinh 
came under rocket or mortar fire during 
the period November 28, 1969 to 
December 28, 1969.  If the requested 
records are held by a department or 
agency of the Federal government, efforts 
to obtain such records must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile. The non-existence 
or unavailability of such records must be 
verified (in writing) by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. If, and only if, an alleged stressful 
event is verified, the Veteran should 
then be scheduled for a VA psychiatric 
examination. Any stressors that have been 
verified should be made known to the 
examiner. The psychiatrist should then 
render an opinion as to whether the 
Veteran currently has PTSD, resulting 
from a verified experience occurring 
during service. It should be stated 
whether that current diagnosis of PTSD is 
linked to a specific corroborated 
stressor event or events experienced 
during service pursuant to the diagnostic 
criteria set forth in the DSM-IV. If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based. The 
claims file should be made available to 
the examiner.

3. The Veteran should be afforded a 
comprehensive VA medical examination. The 
following considerations will govern the 
examination:

        a.  The examination will be 
conducted by a qualified physician, and 
will be accompanied by review of the 
claims folder.
        
        b. The examiner must respond to the 
following inquiry: Based upon a review of 
the claims folder, and any other medical 
or lay evidence received, the examiner 
should indicate whether the Veteran has a 
sinus condition and/or hypertension whose 
onset was during service, hypertension 
caused within a year of service 
discharge, or after service within the 
provisions of 38 C.F.R. § 3.307(c), above 
or was caused by any incident of service. 
It is important for the examiner, if 
possible, to determine the onset of the 
Veteran's sinus condition and 
hypertension. If the examiner cannot 
respond to this inquiry without resort to 
speculation, he or she should so state.

4. Thereafter, the RO will readjudicate 
the issues of service connection for 
PTSD, sinus condition, and hypertension. 
The RO must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO must take any 
appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes). If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal. He should be 
given an opportunity to respond. 


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





